              Case 2:21-cv-00872-JCC Document 23 Filed 07/21/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DARK CATT STUDIOS HOLDINGS, INC., et               CASE NO. C21-0872-JCC
      al.,
10
                                                         MINUTE ORDER
11                           Plaintiffs,
             v.
12
      VALVE CORPORATION,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendant to answer Plaintiffs’ complaint (Dkt. No. 22). The motion is GRANTED.
19
     Defendant must answer the complaint by August 20, 2021.
20
                  DATED this 21st day of July 2021.
21
                                                          Ravi Subramanian
22                                                        Clerk of Court

23                                                        s/Paula McNabb
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C21-0872-JCC
     PAGE - 1
